DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-8 are objected to because of the following informalities:  
Referring to claims 5-8, the term “at least end regions” lacks antecedent basis because claim 1 includes a term “at least end regions” therefore,  therefore use of “the” in front of the term “at least end regions” requires to claim same term in dependent claims 5-8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-10, and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over  Marks et al. (US20030030197, hereinafter Marks) and Chu et al. (US20170141553, hereinafter Chu).

Referring to claim 1, Marks discloses a corrugated tube (Figure 3), comprising: 
a tube body having a tubular shape and configured to accommodate an electric wire inside (an elongate tubular support layer 12 with an outwardly facing surface 14 and an inwardly facing surface 16. Inwardly facing surface 16 surrounds and defines an interior space 18 adapted to receive elongate substrates 20, and see paragraph 002 states, “This invention concerns sleeving for encasing and protecting elongated substrates, such aspiring harnesses”); and 
a protection layer laminated on an inner circumferential surface of the tube body (sleeve 10 may also include a second damping layer 34 positioned between the inwardly facing surface 16 and the interior space 18, paragraph 0022), wherein the tube body has at least a bellows-shaped region having projections and recesses axially alternately continuous, includes two ends circumferentially formed (damping layer 34 is substantially coextensive with and adhered to the inwardly facing surface 16 and also has corrugations 36 matching the corrugations 28 of the support layer 12, paragraph 0022), and is circumferentially closed by the two ends facing or overlapping each other (The support layer 12 may be biased into a shape which normally closes the slit by keeping the edges 24 and 26 in contact, or even in overlapping relationship, paragraph 0015), and the protection layer is laminated in at least end regions corresponding to the two ends (see figure 3 in view of figure 2), respectively, of the inner circumferential surface.
Marks explicitly fails not disclose the protection layer has a hardness lower than a hardness of the tube body.
Chu discloses that the protection layer has a hardness lower than a hardness of the tube body (paragraph 0034 states, “it is also possible to make a corrugated tube according to the invention whose entire inner surface is provided with a layer of a softer material than the rest of the material of the corrugated tube by performing the two-component extrusion for this in a way so that a plastic tube is extruded from the extruder consisting in the radial direction of a softer internal layer and a radially adjoining outer, harder layer).
It would have been obvious to a person of the ordinary skill in the art before effective filing date of claimed invention to modify the corrugated tube of Marks to have soft inner layer as taught by Chu in order to which reliably prevents a damaging of the electrical conductors contained therein by absorbing any stress, pressure, and help to reduce wear and tear of the electrical conductors therein. 

Referring to claim 2, Marks in view of Chu disclose the corrugated tube according to claim 1, wherein the protection layer is laminated in at least the bellows-shaped region of each of the end regions (see paragraph 0022 as mentioned in the rejection of claim 1) .

Referring to claim 5, Marks in view of Chu disclose the corrugated tube according to claim 1, further comprising: 
a coating layer (30 in figure 3 of Marks) laminated on an outer circumferential surface of the tube body (12), wherein the coating layer is laminated in at least end regions corresponding to the two ends (see paragraph 0015 of Marks), respectively, of the outer circumferential surface (outer surface of 12), and has a hardness lower than the hardness of the tube body ( Chu discloses have material of inner layer is lower than the tube body, Marks mention outer layer and inner layer made of same material, see paragraph 0023 states, “The second damping layer 34 is preferably a non-woven polyester felt similar to the outer damping layer 30, although other materials and configurations, such as foam rubber or foamed synthetic material, as well as soft thermoplastic elastomers and woven, braided or knitted fabrics, may also be used to provide an energy absorbing layer and paragraph 0022 states, “reducing noise and damage from mutual abrasion of the substrate and the sleeve).

Referring to claim 6, Marks in view of Chu disclose the corrugated tube according to claim 2, further comprising: 
a coating layer (30 in figure 3 of Marks) laminated on an outer circumferential surface of the tube body (12), wherein the coating layer is laminated in at least end regions corresponding to the two ends (see paragraph 0015 of Marks), respectively, of the outer circumferential surface (outer surface of 12), and has a hardness lower than the hardness of the tube body ( Chu discloses have material of inner layer is lower than the tube body, Marks mention outer layer and inner layer made of same material, see paragraph 0023 states, “The second damping layer 34 is preferably a non-woven polyester felt similar to the outer damping layer 30, although other materials and configurations, such as foam rubber or foamed synthetic material, as well as soft thermoplastic elastomers and woven, braided or knitted fabrics, may also be used to provide an energy absorbing layer and paragraph 0022 states, “reducing noise and damage from mutual abrasion of the substrate and the sleeve).

Referring to claim 9, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 1; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu) .

Referring to claim 10, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 2; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu) .

Referring to claim 13, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 5; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu and 26 or 6 in figures 3-4 in Fukuda).

Referring to claim 14, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 6; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu and 26 or 6 in figures 3-4 in Fukuda).


Claims 3-4, 7-8, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Marks, Chu and further in view of  Fukuda et al. (US20160238166, hereinafter Fukuda).

Referring to claim 3, Marks in view of Chu disclose the corrugated tube according to claim 1, but fail to disclose wherein the hardness of the protection layer is not higher than a hardness of an outermost layer of the electric wire accommodated in the tube body.

Fukuda discloses wherein the hardness of the protection layer is not higher than a hardness of an outermost layer of the electric wire accommodated in the tube body (paragraph 0034 states, “The each of the cushioning portion 33 is formed as a portion having hardness softer than that of the covering outer surface of the conductive path 26”; see 33 in figure 3, or 8 in figure 4).
It would have been obvious to a person of the ordinary skill in the art before effective filing date of claimed invention to modify the corrugated tube of Marks to have soft inner layer as taught by Chu because paragraph 0010 states, “the corrugated tube 1 has a structure in which the soft cushioning member 8 having low frictional resistance is interposed between the covering outer surface 7 of the electric wire 6 and the corrugated tube 1, even if the electric wire 6 vibrates, it is possible to prevent damage to the covering outer surface 7. Degradation in the quality of the covering outer surface 7 caused by friction or contact therebetween can also be prevented”.

Referring to claim 4, Marks in view of Chu disclose the corrugated tube according to claim 2, but fail to disclose wherein the hardness of the protection layer is not higher than a hardness of an outermost layer of the electric wire accommodated in the tube body.

Fukuda discloses wherein the hardness of the protection layer is not higher than a hardness of an outermost layer of the electric wire accommodated in the tube body (paragraph 0034 states, “The each of the cushioning portion 33 is formed as a portion having hardness softer than that of the covering outer surface of the conductive path 26”; see 33 in figure 3, or 8 in figure 4).
It would have been obvious to a person of the ordinary skill in the art before effective filing date of claimed invention to modify the corrugated tube of Marks to have soft inner layer as taught by Chu because paragraph 0010 states, “the corrugated tube 1 has a structure in which the soft cushioning member 8 having low frictional resistance is interposed between the covering outer surface 7 of the electric wire 6 and the corrugated tube 1, even if the electric wire 6 vibrates, it is possible to prevent damage to the covering outer surface 7. Degradation in the quality of the covering outer surface 7 caused by friction or contact therebetween can also be prevented.”.

Referring to claim 7, Marks in view of Chu disclose the corrugated tube according to claim 3, further comprising: 
a coating layer (30 in figure 3 of Marks) laminated on an outer circumferential surface of the tube body (12), wherein the coating layer is laminated in at least end regions corresponding to the two ends (see paragraph 0015 of Marks), respectively, of the outer circumferential surface (outer surface of 12), and has a hardness lower than the hardness of the tube body ( Chu discloses have material of inner layer is lower than the tube body, Marks mention outer layer and inner layer made of same material, see paragraph 0023 states, “The second damping layer 34 is preferably a non-woven polyester felt similar to the outer damping layer 30, although other materials and configurations, such as foam rubber or foamed synthetic material, as well as soft thermoplastic elastomers and woven, braided or knitted fabrics, may also be used to provide an energy absorbing layer and paragraph 0022 states, “reducing noise and damage from mutual abrasion of the substrate and the sleeve).

Referring to claim 8, Marks in view of Chu disclose the corrugated tube according to claim 4, further comprising: 
a coating layer (30 in figure 3 of Marks) laminated on an outer circumferential surface of the tube body (12), wherein the coating layer is laminated in at least end regions corresponding to the two ends (see paragraph 0015 of Marks), respectively, of the outer circumferential surface (outer surface of 12), and has a hardness lower than the hardness of the tube body ( Chu discloses have material of inner layer is lower than the tube body, Marks mention outer layer and inner layer made of same material, see paragraph 0023 states, “The second damping layer 34 is preferably a non-woven polyester felt similar to the outer damping layer 30, although other materials and configurations, such as foam rubber or foamed synthetic material, as well as soft thermoplastic elastomers and woven, braided or knitted fabrics, may also be used to provide an energy absorbing layer and paragraph 0022 states, “reducing noise and damage from mutual abrasion of the substrate and the sleeve).

Referring to claim 11, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 3; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu, and 26 or 6 in figures 3-4 of Fukuda) .

Referring to claim 12, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 4; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu and 26 or 6 in figures 3-4 in Fukuda).

Referring to claim 15, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 7; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu and 26 or 6 in figures 3-4 in Fukuda).

Referring to claim 16, Marks in view of Chu disclose a wire harness, comprising: the corrugated tube according to claim 8; and at least one electric wire accommodated in the corrugated tube (wire harness 20 as mention in rejection of claim 1, additionally, cables 15  in Chu and 26 or 6 in figures 3-4 in Fukuda).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847